Allowable Subject Matter
1.         Claims 1, 3 and 6-8 are allowed.

      This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s arguments/remarks filed on 04/22/2022]. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “wherein the controller repeatedly executes the drive control while changing an electrode line to be in a non-ground state among each electrode line of either or both of the plurality of first electrode lines and the plurality of second electrode lines, wherein the controller sets some electrode lines to a non-ground state to execute the drive control for a first time, and then sets the electrode lines set to the non-ground state in the drive control for the first time to a ground state to execute the drive control for a second time, wherein in the drive control for the first time, the controller sets even-numbered electrode lines to a non-ground state among either or both of the plurality of first electrode lines and the plurality of second electrode lines to execute the drive control, and wherein in the drive control for the second time, the controller sets odd-numbered electrode Page 2 of 7Response to Non-Final Office Action dated February 10, 2022 Appl. No.: 17/335,651 Attorney Docket No.: US85060 lines to a non-ground state among either or both of the plurality of first electrode lines and the plurality of second electrode lines to execute the drive control” as to claim 1, “wherein the controller executes drive control for causing the drive circuit to sequentially input a drive signal to electrode lines in a non-ground state among each of the plurality of first electrode lines, in a state of controlling the ground state switching circuit to set a part of electrode lines among each electrode line of either or both of the plurality of first electrode lines and the plurality of second electrode lines to a non-ground state, and set the other electrode lines to a ground state, and wherein the controller executes the drive control for causing the drive circuit to sequentially input a drive signal to electrode lines in a non-ground state among each of the plurality of first electrode lines, in a state where the controller controls the ground state switching circuit so that a part of electrode lines located at an end portion of the touch surface among each electrode line in either or both of the plurality of first electrode lines and the plurality of second electrode lines is set to a ground state and the other electrode lines are set to a non-ground state” as to claim 6. satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628